On Motion to Dismiss.
The opinion of the court was delivered by
McEnery, J.
This is an appeal from a judgment appointing a re*1384ceiver. A suspensive appeal was taken. The motion to dismiss is on the ground that the judgment appealed from was one which should be provisionally executed, notwithstanding the appeal, and therefore no suspensive appeal would lie therefrom.
Some judgments, notwithstanding the suspensive appeal, are provisionally executed. These are named in Art. 580, paragraphs 1 and 2, C. P., and Art. 1059, C. P.
The appeal for the appointment of a receiver to a corporation is not enumerated, and is therefore excluded.
The motion to dismiss is therefore overruled.